Order, Family Court, New York County, entered on or about May 15, 1979, granting, inter aha, the motion of respondent’s counsel to he relieved and awarding counsel fees in the amount of $3,000, modified, on the law and the facts, without costs and without disbursements, to the extent of striking so much of the counsel fee as is applicable to custody and visitation, and entry of judgment and enforcement proceedings, and remanding for a hearing to fix and allow counsel fees applicable only to child support and filiation proceedings. The parties to this action have been engaged in what has been termed "acrimonious” litigation for custody of their infant daughter who was horn out of wedlock. An interim order requiring petitioner-appellant to support the daughter and an order of filiation declaring petitioner the father of the girl were entered on June 8, 1978. However, during the pendency of the custody proceedings the respondent mother fled and her whereabouts are unknown. Thereafter, respondent’s counsel made the instant motion. Under these circumstances it was error for the court to render a composite award in the absence of a final order or judgment (Domestic Relations Law, § 237, subd [b]). A partial award would have been more appropriate (Family Ct Act, §§ 438, 536). Concur — Birns, J. P., Bloom and Ross, JJ.